21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Steven E. JONES, Plaintiff Appellant,v.William SMITH, Warden, Defendant Appellee.
No. 93-7270.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 11, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-2984-S)
Steven E. Jones, appellant pro se.
D.Md.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Steven Jones appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) claim as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  We amend the district court's judgment to reflect that this dismissal is without prejudice.  28 U.S.C. Sec. 2106 (1988).


2
Accordingly, we affirm the district court's decision as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED